UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2247



LINDA ANDERSON,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, Social Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CA-03-52-2)


Submitted:   March 28, 2005                 Decided:   April 6, 2005


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin Wegbreit, Esq., CENTRAL VIRGINIA LEGAL AID SOCIETY,
Richmond, Virginia, for Appellant. Donna L. Calvert, Regional
Chief Counsel, Taryn F. Jasner, Assistant Regional Counsel,
Philadelphia, Pennsylvania; John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Linda F. Anderson appeals the district court’s order

affirming the Commissioner of Social Security’s                    decision to deny

her Social Security Disability and Supplemental Security Income

benefits.

               Anderson contends that the Administrative Law Judge (ALJ)

erred     by    failing    to   give    adequate       weight   to    her     treating

psychiatrist’s findings.            “Although the treating physician rule

generally      requires    a    court   to    accord     greater     weight      to   the

testimony of a treating physician, the rule does not require that

the testimony be given controlling weight.” Hunter v. Sullivan, 993

F.2d 31, 35 (4th Cir. 1992) (per curiam).                Thus, “if a physician’s

opinion    is    not    supported      by   clinical     evidence     or    if   it   is

inconsistent with other substantial evidence, it should be accorded

significantly less weight.” Craig v. Chater, 76 F.3d 585, 590 (4th

Cir.    1996).         “Under   such    circumstances,      the      ALJ    holds     the

discretion to give less weight to the testimony of a treating

physician in the face of persuasive contrary evidence.”                     Mastro v.

Apfel, 270 F.3d 171, 178 (4th Cir. 2001).                After careful review of

the    record,    we    conclude    that     the   ALJ   properly     exercised       his

discretion in the face of the treating psychiatrist’s unsupported

conclusions, Chater, 76 F.3d at 590, and persuasive contrary

evidence provided by three other doctors, Mastro, 270 F.3d at 178.




                                        - 2 -
            Anderson raises several other claims that she concedes

were “raised imperfectly below or not at all.”      It is well-settled

that issues raised for the first time on appeal generally are not

considered by this court.     See Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993) (holding that issues raised for the first time

on appeal are generally waived absent exceptional circumstances);

Pleasant Valley Hosp., Inc. v. Shalala, 32 F.3d 67, 70 (4th Cir.

1994) (“it is inappropriate for courts reviewing appeals of agency

decisions    to   consider    arguments     not   raised   before   the

administrative agency involved”).        Accordingly, we conclude that

Anderson has forfeited her remaining claims. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              AFFIRMED




                                 - 3 -